Case 6:20-cr-00046-MJJ-PJH Document 41 Filed 11/19/20 Page 1 of 3 PageID #: 103




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                       CASE NO. 6:20-CR-00046-01

 VERSUS                                         JUDGE JUNEAU

 ALEX SIMIEN JR (01)                            MAGISTRATE JUDGE HANNA


            REPORT AND RECOMMENDATION ON
 FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE
                         JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter has been referred by the District Court

 for administration of guilty plea and allocution under Rule 11 of the Federal Rules

 of Criminal Procedure.

       This cause came before the undersigned United States Magistrate Judge for a

 change of plea hearing and allocution of the defendant, Alex Simien, Jr., on October

 23, 2020. The defendant was present with his counsel.

        For the proceeding, the United States Attorney, defense counsel, and the

 court reporter all appeared by videoconference. The defendant was in the Lafayette

 Parish Correctional Center and appeared by videoconference. The defendant

 consented to appearing by videoconference, and both he and his lawyer explained

 they had discussed the matter. His image and voice were clear, and the undersigned

 confirmed he could see and hear the undersigned and the lawyers clearly.
Case 6:20-cr-00046-MJJ-PJH Document 41 Filed 11/19/20 Page 2 of 3 PageID #: 104




                                           -2-

        The Court proceeded without the defendant physically present because,

 during the national emergency created by the novel coronavirus, he could not be

 physically present without seriously jeopardizing public health and safety. See

 Proclamation Number 25 JBE 2020 (March 11, 2020); March 16, 2020 Order

 Regarding Court Operations Under the Exigent Circumstances Created by the

 COVID-19 Pandemic (as supplemented several times). The Court did not postpone

 the plea, because the Court found that a delay of the plea would cause serious harm

 to the interests of justice. Namely, any delay in the proceedings could result in the

 defendant serving more time in jail then his potential guideline sentence.

       After the hearing, and for the reasons orally assigned, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and that his guilty plea to Count 1 is fully supported by a written

 factual basis for each of the essential elements of the offense.

       Additionally, the defendant voluntarily waived the fourteen-day objection

 period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 37).

       Therefore, the undersigned United States Magistrate Judge recommends that

 the District Court ACCEPT the guilty plea of the defendant, Alex Simien, Jr., in

 accordance with the terms of the plea agreement filed in the record of these
Case 6:20-cr-00046-MJJ-PJH Document 41 Filed 11/19/20 Page 3 of 3 PageID #: 105




                                        -3-

 proceedings, and that Simien be finally adjudged guilty of the offense charged in

 Count 1.

       THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on

 November 19, 2020.



                                      ____________________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE
